Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 11, 2019

The Court of Appeals hereby passes the following order:

A19A2193. RANDALL YOUNG v. SCOTT WILKES.

      Randall Young appeals to this Court from the trial court’s denial of his petition
for habeas corpus relief. Under our Constitution, the Supreme Court has exclusive
appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. of 1983,
Art. VI, Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED to the
Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                  07/11/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.